The only question presented to this Court is as to the operation of the statute of limitations. Ponder, the plaintiff, was indebted to one Anderson, and in order to discharge the debt sold property to the intestate Carter, and it was agreed between them that the purchase money should be paid to Anderson in discharge of his debt on Ponder, which was reduced to writing and signed by the intestate. In 1843, Anderson demanded payment of Carter, who refused to make it, and subsequently the plaintiff was compelled to pay it. This payment was *Page 169 
made within three years before the bringing of the action. On (243) behalf of the defendant it was contended that the plaintiff's action was barred by the statute of limitations, which began to run either from the time he signed the instrument or from the demand by Anderson. Neither proposition is correct. The arrangement between Ponder and Carter was of a nature not to discharge the former from the claim of Anderson. He was left still liable to pay it, and, under this liability, the debt was recovered of him and he did pay it. From the latter period the statute began to run. After the arrangement between Ponder and Carter the latter, as between themselves, became the principal in the debt to Anderson, and the former stood in the relation of surety; and it is settled by many adjudications that a surety has no claim upon his principal until he has paid the money for which he is bound. It is the payment of the money which gives his action and not his liability in law to do so. The statute begins to run only from the time when the cause of action accrued. Sherrodv. Norwood, 15 N.C. 360; Brisendine v. Martin, 23 N.C. 286; Nowland v.Martin, id., 307.
We concur in the opinion of his Honor.
PER CURIAM.                                       Affirmed.
Cited: Deaver v. Carter, post, 268; Smith v. Moore, 63 N.C. 139; Leakv. Covington, 99 N.C. 566.
(244)